                           EXHIBIT B




Case 20-04002-MJH   Doc 44-2   Filed 08/07/20   Ent. 08/07/20 00:29:01   Pg. 1 of 50
Case 20-04002-MJH   Doc 44-2   Filed 08/07/20
                                                                   DEF_2605
                                                Ent. 08/07/20 00:29:01
                                                                     Pg. 2 of 50
Case 20-04002-MJH   Doc 44-2   Filed 08/07/20
                                                                   DEF_2606
                                                Ent. 08/07/20 00:29:01
                                                                     Pg. 3 of 50
Case 20-04002-MJH   Doc 44-2   Filed 08/07/20
                                                                   DEF_2607
                                                Ent. 08/07/20 00:29:01
                                                                     Pg. 4 of 50
Case 20-04002-MJH   Doc 44-2   Filed 08/07/20
                                                                   DEF_2608
                                                Ent. 08/07/20 00:29:01
                                                                     Pg. 5 of 50
Case 20-04002-MJH   Doc 44-2   Filed 08/07/20
                                                                   DEF_2609
                                                Ent. 08/07/20 00:29:01
                                                                     Pg. 6 of 50
Case 20-04002-MJH   Doc 44-2   Filed 08/07/20
                                                                   DEF_2610
                                                Ent. 08/07/20 00:29:01
                                                                     Pg. 7 of 50
Case 20-04002-MJH   Doc 44-2   Filed 08/07/20
                                                                   DEF_2611
                                                Ent. 08/07/20 00:29:01
                                                                     Pg. 8 of 50
Case 20-04002-MJH   Doc 44-2   Filed 08/07/20
                                                                   DEF_2612
                                                Ent. 08/07/20 00:29:01
                                                                     Pg. 9 of 50
Case 20-04002-MJH   Doc 44-2   Filed 08/07/20
                                                                   DEF_2613
                                                Ent. 08/07/20 00:29:01
                                                                     Pg. 10 of 50
Case 20-04002-MJH   Doc 44-2   Filed 08/07/20
                                                                   DEF_2614
                                                Ent. 08/07/20 00:29:01
                                                                     Pg. 11 of 50
Case 20-04002-MJH   Doc 44-2   Filed 08/07/20
                                                                   DEF_2615
                                                Ent. 08/07/20 00:29:01
                                                                     Pg. 12 of 50
Case 20-04002-MJH   Doc 44-2   Filed 08/07/20
                                                                   DEF_2616
                                                Ent. 08/07/20 00:29:01
                                                                     Pg. 13 of 50
Case 20-04002-MJH   Doc 44-2   Filed 08/07/20
                                                                   DEF_2617
                                                Ent. 08/07/20 00:29:01
                                                                     Pg. 14 of 50
Case 20-04002-MJH   Doc 44-2   Filed 08/07/20
                                                                   DEF_2618
                                                Ent. 08/07/20 00:29:01
                                                                     Pg. 15 of 50
Case 20-04002-MJH   Doc 44-2   Filed 08/07/20
                                                                   DEF_2619
                                                Ent. 08/07/20 00:29:01
                                                                     Pg. 16 of 50
Case 20-04002-MJH   Doc 44-2   Filed 08/07/20
                                                                   DEF_2620
                                                Ent. 08/07/20 00:29:01
                                                                     Pg. 17 of 50
Case 20-04002-MJH   Doc 44-2   Filed 08/07/20
                                                                   DEF_2621
                                                Ent. 08/07/20 00:29:01
                                                                     Pg. 18 of 50
Case 20-04002-MJH   Doc 44-2   Filed 08/07/20
                                                                   DEF_2622
                                                Ent. 08/07/20 00:29:01
                                                                     Pg. 19 of 50
Case 20-04002-MJH   Doc 44-2   Filed 08/07/20
                                                                   DEF_2623
                                                Ent. 08/07/20 00:29:01
                                                                     Pg. 20 of 50
Case 20-04002-MJH   Doc 44-2   Filed 08/07/20
                                                                   DEF_2624
                                                Ent. 08/07/20 00:29:01
                                                                     Pg. 21 of 50
Case 20-04002-MJH   Doc 44-2   Filed 08/07/20
                                                                   DEF_2625
                                                Ent. 08/07/20 00:29:01
                                                                     Pg. 22 of 50
Case 20-04002-MJH   Doc 44-2   Filed 08/07/20
                                                                   DEF_2626
                                                Ent. 08/07/20 00:29:01
                                                                     Pg. 23 of 50
Case 20-04002-MJH   Doc 44-2   Filed 08/07/20
                                                                   DEF_2627
                                                Ent. 08/07/20 00:29:01
                                                                     Pg. 24 of 50
Case 20-04002-MJH   Doc 44-2   Filed 08/07/20
                                                                   DEF_2628
                                                Ent. 08/07/20 00:29:01
                                                                     Pg. 25 of 50
Case 20-04002-MJH   Doc 44-2   Filed 08/07/20
                                                                   DEF_2629
                                                Ent. 08/07/20 00:29:01
                                                                     Pg. 26 of 50
Case 20-04002-MJH   Doc 44-2   Filed 08/07/20
                                                                   DEF_2630
                                                Ent. 08/07/20 00:29:01
                                                                     Pg. 27 of 50
Case 20-04002-MJH   Doc 44-2   Filed 08/07/20
                                                                   DEF_2631
                                                Ent. 08/07/20 00:29:01
                                                                     Pg. 28 of 50
Case 20-04002-MJH   Doc 44-2   Filed 08/07/20
                                                                   DEF_2632
                                                Ent. 08/07/20 00:29:01
                                                                     Pg. 29 of 50
Case 20-04002-MJH   Doc 44-2   Filed 08/07/20
                                                                   DEF_2633
                                                Ent. 08/07/20 00:29:01
                                                                     Pg. 30 of 50
Case 20-04002-MJH   Doc 44-2   Filed 08/07/20
                                                                   DEF_2634
                                                Ent. 08/07/20 00:29:01
                                                                     Pg. 31 of 50
Case 20-04002-MJH   Doc 44-2   Filed 08/07/20
                                                                   DEF_2635
                                                Ent. 08/07/20 00:29:01
                                                                     Pg. 32 of 50
Case 20-04002-MJH   Doc 44-2   Filed 08/07/20
                                                                   DEF_2636
                                                Ent. 08/07/20 00:29:01
                                                                     Pg. 33 of 50
Case 20-04002-MJH   Doc 44-2   Filed 08/07/20
                                                                   DEF_2637
                                                Ent. 08/07/20 00:29:01
                                                                     Pg. 34 of 50
Case 20-04002-MJH   Doc 44-2   Filed 08/07/20
                                                                   DEF_2638
                                                Ent. 08/07/20 00:29:01
                                                                     Pg. 35 of 50
Case 20-04002-MJH   Doc 44-2   Filed 08/07/20
                                                                   DEF_2639
                                                Ent. 08/07/20 00:29:01
                                                                     Pg. 36 of 50
Case 20-04002-MJH   Doc 44-2   Filed 08/07/20
                                                                   DEF_2640
                                                Ent. 08/07/20 00:29:01
                                                                     Pg. 37 of 50
Case 20-04002-MJH   Doc 44-2   Filed 08/07/20
                                                                   DEF_2641
                                                Ent. 08/07/20 00:29:01
                                                                     Pg. 38 of 50
Case 20-04002-MJH   Doc 44-2   Filed 08/07/20
                                                                   DEF_2642
                                                Ent. 08/07/20 00:29:01
                                                                     Pg. 39 of 50
Case 20-04002-MJH   Doc 44-2   Filed 08/07/20
                                                                   DEF_2643
                                                Ent. 08/07/20 00:29:01
                                                                     Pg. 40 of 50
Case 20-04002-MJH   Doc 44-2   Filed 08/07/20
                                                                   DEF_2644
                                                Ent. 08/07/20 00:29:01
                                                                     Pg. 41 of 50
Case 20-04002-MJH   Doc 44-2   Filed 08/07/20
                                                                   DEF_2645
                                                Ent. 08/07/20 00:29:01
                                                                     Pg. 42 of 50
Case 20-04002-MJH   Doc 44-2   Filed 08/07/20
                                                                   DEF_2646
                                                Ent. 08/07/20 00:29:01
                                                                     Pg. 43 of 50
Case 20-04002-MJH   Doc 44-2   Filed 08/07/20
                                                                   DEF_2647
                                                Ent. 08/07/20 00:29:01
                                                                     Pg. 44 of 50
Case 20-04002-MJH   Doc 44-2   Filed 08/07/20
                                                                   DEF_2648
                                                Ent. 08/07/20 00:29:01
                                                                     Pg. 45 of 50
Case 20-04002-MJH   Doc 44-2   Filed 08/07/20
                                                                   DEF_2649
                                                Ent. 08/07/20 00:29:01
                                                                     Pg. 46 of 50
Case 20-04002-MJH   Doc 44-2   Filed 08/07/20
                                                                   DEF_2650
                                                Ent. 08/07/20 00:29:01
                                                                     Pg. 47 of 50
Case 20-04002-MJH   Doc 44-2   Filed 08/07/20
                                                                   DEF_2651
                                                Ent. 08/07/20 00:29:01
                                                                     Pg. 48 of 50
Case 20-04002-MJH   Doc 44-2   Filed 08/07/20
                                                                   DEF_2652
                                                Ent. 08/07/20 00:29:01
                                                                     Pg. 49 of 50
Case 20-04002-MJH   Doc 44-2   Filed 08/07/20
                                                                   DEF_2653
                                                Ent. 08/07/20 00:29:01
                                                                     Pg. 50 of 50
